PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/474,742
Filing Date: 28 Jun 2019
Appellant(s): Herman et al.



__________________
Marshall J Brown
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9 June 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9 December 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-4, 9-12, 17, and 22 stand rejected under 35 U.S.C. 103 as being unpatentable over Parikh et al. (US Pub No 2013/0056407).
In regard to claim 1,
Parikh discloses a turbine (60, Fig 2) comprising:
a central body; and a plurality of buckets (the visible cavities in 60 as seen in Fig 2) coupled to the central body, the plurality of buckets configured to convert hydraulic energy from a stream of fluid into mechanical energy to rotate the turbine (see Paragraph 0039: “a pelton or turbine drive wheel 60, FIG. 2, driven by pumped pressurized oil from the engine oil pump 62 and returning same to engine crankcase sump 64” and Paragraph 0045: “pressurized oil supplied against pelton or turbine wheel 60, to in turn controllably vary the speed of rotation of shaft 58 and coalescing filter element 28”).
Parikh does not positively disclose wherein each bucket of the plurality of buckets includes a non-wetting surface with respect to the fluid.
However, Parikh discloses utilizing non-wetting surfaces in the system in general to facilitate flow through the various pathways of the system (Paragraph 
As Parikh itself already explicitly prescribes non-wetting (oleophobic) materials for surfaces in oil passages of the system of Parikh, it would have been obvious to one of ordinary skill in the art at the time the invention was made to continue using such materials/surfaces in other oil passages of the system, to facilitate flow therethrough.
In regard to claim 9,
Parikh discloses a crankcase ventilation system for an internal combustion engine (Paragraph 0002), the crankcase ventilation system comprising:
a housing (generally the casing seen in Fig 2) having an inlet (38) receiving crankcase blowby gases to be filtered from the internal combustion engine (Paragraph 0037: “An inlet port 38 supplies blowby gas 22 from crankcase 24”) and an outlet (68), the housing defining a central compartment (wherein is located at least element 28);
a rotating coalescer element (28) positioned within the central compartment (see Fig 2) and coupled to a drive shaft (58, see Paragraph 0045: “shaft 58 and coalescing filter element 28”); and o a turbine (60) comprising:
a central body operably coupled to the drive shaft (58), and a plurality of buckets (the visible cavities in 60 as seen in Fig 2) coupled to the central body, the plurality of buckets configured to convert hydraulic energy from a stream of fluid into mechanical energy to rotate the turbine 
Parikh does not positively disclose wherein each bucket of the plurality of buckets includes a non-wetting surface with respect to the fluid.
However, Parikh discloses utilizing non-wetting surfaces in the system in general to facilitate flow through the various pathways of the system (Paragraph 0067: “In one embodiment, for use in an internal combustion engine crankcase ventilation separator, the noted one or more flow path separating guides, e.g. the fins, are oleophobic.”).
As Parikh itself already explicitly prescribes non-wetting (oleophobic) materials for surfaces in oil passages of the system of Parikh, it would have been obvious to one of ordinary skill in the art at the time the invention was made to continue using such materials/surfaces in other oil passages of the system, to facilitate flow therethrough.
In regard to claim 17,
Parikh discloses a method, comprising:
Providing (the generic method step of “providing” being inherently necessary to arrive at the element arrangement shown in Fig 2) a housing, the housing (generally the casing seen in Fig 2) defining an inlet (38), an outlet (68) 
coupling (the generic method step of “coupling” being inherently necessary to arrive at the element arrangement shown in Fig 2) a rotating coalescer element (28) to the drive shaft;
providing (the generic method step of “providing” being inherently necessary to arrive at the element arrangement shown in Fig 2) a turbine (60) having a central body and a plurality of buckets (the visible cavities in 60 as seen in Fig 2) coupled thereto; and
coupling (the generic method step of “coupling” being inherently necessary to arrive at the element arrangement shown in Fig 2) the turbine to the drive shaft (see Fig 2),
wherein the plurality of buckets are configured to convert hydraulic energy from a stream of the fluid into mechanical energy to rotate the turbine (see Paragraph 0039: “a pelton or turbine drive wheel 60, FIG. 2, driven by pumped pressurized oil from the engine oil pump 62 and returning same to engine crankcase sump 64” and Paragraph 0045: “pressurized oil supplied against pelton or turbine wheel 60, to in turn controllably vary the speed of rotation of shaft 58 and coalescing filter element 28”).
Parikh does not positively disclose wherein each bucket of the plurality of buckets includes a non-wetting surface with respect to the fluid.

As Parikh itself already explicitly prescribes non-wetting (oleophobic) materials for surfaces in oil passages of the system of Parikh, it would have been obvious to one of ordinary skill in the art at the time the invention was made to continue using such materials/surfaces in other oil passages of the system, to facilitate flow therethrough.
In regard to claims 2, 10, and 22, Parikh modified supra discloses the turbine, system, and method of claims 1, 9, and 17, wherein the fluid is oil (Paragraph 0039: “a pelton or turbine drive wheel 60, FIG. 2, driven by pumped pressurized oil from the engine oil pump 62 and returning same to engine crankcase sump 64”), and wherein the non-wetting surface is an oleophobic surface (as modified above).
In regard to claims 3 and 11, Parikh modified supra discloses the turbine and system of claims 1 and 9, wherein each bucket of the plurality of buckets includes a cutaway (each of the cavities forming the “buckets” of turbine 60, Fig 2, considered to be a “cutaway”.
In regard to claims 4 and 12, Parikh modified supra discloses the turbine and system of claims 1 and 9, wherein the turbine is a pelton-style turbine (Paragraph 0039: “a pelton or turbine drive wheel 60”), .

Claims 5-8,13-16, and 18-21 stand rejected under 35 U.S.C. 103 as being unpatentable over Parikh et al. (US Pub No 2013/0056407) in view of Bormashenko et al. (US Pub No 2015/0246477), Pardon et al. (US Pub No 2015/0203687), and Yang et al. (US Pub No 2014/0147631).
In regard to claims 5-8, 13-16, and 18-21,
Parikh modified supra discloses the turbine, system, and method of claims 1, 9, and 17, and moreover discloses wherein the each bucket of the plurality of buckets includes a non-wetting surface (oleophobic).
Parikh does not positively disclose:
wherein the non-wetting surface is formed by plasma coating:
wherein the non-wetting surface is formed by chemical coating:
wherein the non-wetting surface is formed by creating surface micro-scale topography roughness; or
wherein the non-wetting surface is formed by a combination of at least two of the above noted processes.
However, forming non-wetting surfaces via such process are well known in the art.
Bormashenko discloses a process for forming a hydrophobic surface via a plasma treatment (see Abstract and Paragraph 0028). Additionally, Bormashenko discloses altering the chemical composition of the surface (Paragraph 00167) and altering the topography (Paragraph 0168) to affect the hydrophobic properties, 

Yang discloses manufacturing hydrophobic surfaces (Title). Further Yang teaches that “Generally, wetting behavior is dependent on both surface chemistry (i.e. surface energy) and surface topography (i.e. physical roughness). The surface topography can significantly enhance the hydrophobicity or hydrophilicity.” (Paragraph 0089).
As Parikh already discloses utilizing a non-wetting surface or oleophobic surfaces, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize known ways (and combinations thereof) of achieving such a surface (such ways being disclosed by Bormashenko, Pardon, and Yang). Such a utilization is a simple and obvious application of a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2141 III).








(2) Response to Argument

Appellant submits:
The Office has failed to prove that Parikh renders obvious a turbine that includes an arrangement where “each bucket of the plurality of buckets includes a non-wetting surface with respect to [a] fluid,” as recited in each independent claim.
The Office has not met the burden of proving a prima facie case of obviousness, and Parikh does not provide any teaching, suggestion, or motivation to modify the alleged buckets of the turbine drive wheel 60 to include a non-wetting surface. It would not have been obvious to modify the alleged buckets of Parikh to include a non-wetting surface, because Parikh fails to disclose a usefulness of including a non-wetting surface on the alleged buckets.
Parikh does not disclose that the alleged plurality of buckets would have been modified to include a non-wetting surface.
Modifying each alleged bucket of the plurality of alleged buckets of Parikh to include a non-wetting surface is improperly based on hindsight bias from the Appellant’s own disclosure.

Examiner Responds:
Firstly, Examiner maintains the position held in the Final Office Action:
	
As to the argument that Parikh does not teach or suggest a turbine or a crankcase ventilation system that includes an arrangement where “each bucket of the plurality of It is a known, useful feature according to Parikh, in an application where fluid flow is present, to minimize adherence of the flowing fluid to the adjacent walls.

As to the argument that the “turbine 60 is a completely different element of Parikh and is located in a completely different area compared to the flow path separating guides 350”, both elements guide the same fluid to the same location, and would both benefit equally by not inhibiting operation of their systems.
In both cases (the flow separating guides 350 (with fins 352, 380, 384) and turbine 60) oil is intended to be returned from said locations to the engine sump (see the dual arrow flow paths shown Fig 2 returning to sump 64; also see Paragraphs 0060 – 0067 (especially Paragraph 0063), which general discuss 

As to the argument that “Parikh does not teach that there is any need to “facilitate flow therethrough”, Parikh discloses a fluid system, wherein the purpose is to have flow therethrough (as is common to fluid systems, in general). Inhibiting desired flow (i.e. when attempting to move a fluid to a final destination) through a fluid system is universally detrimental.
Examiner again notes Paragraph 0039 (and points to the flow arrows from 62 to 60 to 64 in Fig 2) that fluid is intended to flow from 62 to 64 through 60. Inhibiting the flow returning to sump 64 would reduce the amount of oil available for lubricating the engine.

Nextly, in response to Appellant’s new assertion that “Parikh also discusses the benefits of having a liquid-philic surface along the inner surface of the sidewall 336” (page 18 of the Appeal Brief) and “it is not reasonable for the Examiner to ignore this statement in Parikh and state that being liquid-philic in a fluid system is “universally detrimental” when the relied upon prior art itself states otherwise”: 
	Examiner asserts in the case of inner sidewall 336, Parikh makes it clear that the purpose of the liquid-philic surface is to prevent the oil from being pulled back into the crankcase air stream (Paragraph 0068). The functions of separating (and keeping separated) oil from the crankcase air stream in the mixed air/oil portion of the device is different from the purpose of guiding an oil-only flow path back to the oil sump (either by flowing out of the 

Finally and separately from the rejection, Examiner notes that the terms “non-wetting”, “oleophobic”, “liquid-phobic”, and “liquid-philic” are generally relative terms. All material will provide some level of relative adhesion to passing fluids. As is clear from Fig 2 and Paragraph 0039, at least some amount of oil is able to leave the buckets of turbine 60. As such, the surfaces of the buckets could be considered to be at least somewhat oleophobic or non-wetting, regardless of the presence of some liquid adhesion.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JACOB M AMICK/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        
Conferees:
/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747         
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.